Order holding defendant husband guilty of contempt and assessing a fine unanimously modified, on the law and on the facts, and in the exercise of discretion, so as to deny so much of the motion as sought to hold defendant guilty of contempt and to assess a fine therefor, and to substitute in lieu of such holding a direction to defendant husband to make payments for the support of the wife at the rate of $175 per week, together with the counsel fee, as directed, commencing as of June 11, 1958. The payments above directed, together with the accumulations thereon, shall be made within 15 ■days after service of a copy of the order herein with notice of entry thereof, unless defendant husband moves to vacate the order as hereinafter provided. *605Defendant husband is granted leave to move to vacate the order to be entered herein and to apply for a hearing and judicial determination on the issue of need for the increased payments at the rate of $175 per week, provided such motion is made within 10 days after service of the order herein with notice of entry thereof, in which event the payment of such larger sums herein directed to be paid shall be stayed, together with the counsel fee, until the determination of the motion, provided further, however, that defendant husband maintains currently all payments at the rate of $125 per week. As thus modified the order is otherwise affirmed, without costs to either party. There was no hearing nor any specific finding of need for the increased allowance. Absent that, with notice of such determination being given to the defendant and a willful disobedience or noncompliance with the directive, to the prejudice of the plaintiff, there is an insufficient basis to support an adjudication of contempt. It was in the discretion of Special Term to deny any further adjournment. Settle order on notice. Concur — Breitel, J. P., Rabin, Valente, Stevens and Bergan, JJ.